Citation Nr: 0210607	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for scleroderma with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).  

In an April 1998 statement in support of claim, the veteran 
withdrew the portion of the claim relating to service 
connection for scleroderma with peripheral neuropathy as 
secondary to Agent Orange (AO) exposure and requested that 
his claim only be considered on a direct basis.  As such, the 
Board will not address the issue of entitlement to service 
connection for scleroderma with peripheral neuropathy as 
secondary to AO exposure.  See 38 C.F.R. §§ 20.202, 20.204 
(2001).


FINDING OF FACT

Scleroderma was not present until many years after service 
and is not of service origin.  


CONCLUSION OF LAW

Scleroderma with peripheral neuropathy was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159); See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1996 and 
August 1997 rating determinations, the December 1996 
Statement of the Case, and the August 1997 October 1997 and 
October 1999 SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  Moreover, 
the RO, in a July 2002 letter, fully informed the veteran of 
the laws and regulations of the VCAA.  The RO informed the 
veteran about its duty to notify him about his claim, its 
duty to assist him in obtaining evidence, what the evidence 
to establish entitlement had to show, what information was 
still needed from the veteran, what he could do to help them 
with his claim, when and where he needed to send the 
information and evidence, and where to call if he had any 
questions or needed assistance.  As such, VA's notification 
requirements have been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  
Furthermore, the veteran appeared at a personal hearing 
before a hearing officer in October 1997.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

While the veteran claims that this disorder started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

At the outset, the Board notes that service connection is 
currently in effect for postoperative muscle herniation of 
the left leg with tender scars and superficial peroneal 
neuropathy, rated as 20 percent disabling; postoperative 
muscle herniation of the right leg with superficial peroneal 
neuropathy, rated as 10 percent disabling; and residuals of a 
slight shell fragment wound of the right forearm, rated as 10 
percent disabling.  

A review of the veteran's service medical records 
demonstrates that in November 1966, the veteran was seen with 
complaints of possible muscle hernias in the lateral aspect 
of both calves.  The veteran was found to have two fascial 
hernias on the left and one on the right.  In June 1967, the 
veteran reported having fascial hernias.  In October 1967, 
the veteran was again seen with complaints of pain in his 
legs.  

In March 1968, the veteran was hospitalized for bilateral 
fascial hernias of the legs.  The veteran reported having 
onset of pain and swelling of the lateral inferior portion of 
the calf approximately one year ago.  He noted one episode of 
numbness and one episode of spontaneous subcutaneous bleeding 
of the left leg.  The symptoms were relieved by rest and 
elevation but had become more severe over the past several 
months.  

Physical examination was unremarkable with the exception of 
the lower extremities which were noted to have soft fascial 
defects in the anterolateral portion of both calves at the 
junction of the middle and distal thirds.  There was a second 
smaller area somewhat anterior and superior on the right.  

On April 18, 1968, the veteran was hospitalized as a result 
of apparently losing his balance and striking the area of 
surgery resulting in the wound breaking open.  The veteran 
remained hospitalized until April 29, 1968.  A diagnosis of 
bilateral fascial hernias of the legs was rendered.  

In June 1968, the veteran was hospitalized with a retained 
body in his left leg.  While hospitalized, the veteran had 
the foreign body removed and a fasciotomy performed on the 
left leg.  A fasciotomy of the right leg was also performed 
at two sites.  A final diagnosis of bilateral superficial 
peroneal nerve neuropathy was rendered.  

In August 1968, the veteran underwent a physical evaluation 
board examination.  Physical examination performed at that 
time revealed a well healed tender scar over the left calf.  
There were also two small defects in the lateral aspect of 
the right calf.  The medical board found that the veteran had 
bilateral superficial peroneal nerve neuropathy which began 
during infantry training.  The symptoms progressed to the 
point that they interfered with the normal performance of his 
duty.  It was noted that surgical correction had failed to 
benefit his condition as had medical treatment.  A final 
diagnosis of bilateral superficial peroneal nerve neuropathy 
was rendered.  In September 1968, the veteran was found to be 
unfit for duty as a result of bilateral superficial peroneal 
neuropathy, of moderate degree.  

At the time of a September 1968 VA examination, the veteran 
was found to have innumerable vitiliginous spots throughout 
the upper body, neck, and chest, since about 1968, which 
definitely increased in extent and were occasionally itchy.  
The veteran reported that he did not go to the skin doctor 
for these problems.  Orthopedic and neurological examinations 
performed at that time resulted in diagnoses of residuals of 
a muscle hernia on both legs with fasciotomy, bilaterally, 
with foreign removal; and, bilateral superficial peroneal 
nerve neuropathy with hypesthesia and hypoalgesia with 
occasional burning sensation due to the muscle hernia 
residuals.  

In June 1995, the veteran requested service connection for 
scleroderma.  He noted that he had been diagnosed with this 
disease in March 1995.  

Private treatment records obtained in conjunction with the 
veteran's claim demonstrate that he was hospitalized with 
progressive systemic sclerosis involving scleroderma, 
pulmonary hypertension with pulmonary interstital fibrosis, 
cardiomyopathy, Raynaud's phenomenon, telangiectasias, skin 
rash, and arthropathy in February 1995.  At the time of an 
April 1995 visit, the veteran was diagnosed as having 
scleroderma.  In May 1995, the veteran was hospitalized for 
scleroderma.  It was noted at that time that the veteran had 
been diagnosed with scleroderma in February 1995.  

In a December 1995 letter, the veteran's private physician, 
A. R., M.D., indicated that the veteran had been under his 
care since March 1, 1995, with a diagnosis of progressive 
systemic sclerosis.

In March 1997, the veteran was afforded VA orthopedic and 
neurological examinations.  At the time of the orthopedic 
examination, the veteran reported that he began to have 
symptoms of Raynaud's disease and arthritic complaints in 
February 1995 and was hospitalized for evaluation for two 
weeks.  At that time, he was diagnosed as having progressive 
systemic scleroderma.  He had severe swelling of multiple 
joints including his shoulders, hands, elbows, knees, wrists, 
and ankles while hospitalized.  Following examination, 
diagnoses of status post surgery for multiple herniations of 
both lower legs; history of right shoulder dislocation and 
degenerative joint disease with limited range of motion; 
scleroderma affecting multiple joints at the elbows, knees 
ankles, hands, and wrists; and mild atrophy of Group 12 of 
the right leg were rendered.  

At the time of the neurological examination, the veteran 
reported burning and a loss of sensation in his calves.  The 
examiner noted that the veteran had ascites secondary to 
alcoholic liver disease and cardiomyopathy due to alcohol 
use.  Following examination, a diagnosis of peripheral 
neuropathy of the bilateral lower extremities secondary to 
involvement of the superficial peroneal nerve was rendered.  

In a July 1997 letter, Dr. R. indicated that the veteran had 
been under his care for scleroderma.  He noted that the 
veteran had been plagued with peripheral neuropathy which was 
secondary to his scleroderma and that this was a fairly 
common complication of this connective tissue disease. He 
stated that it did limit the veteran at times with sensations 
of burning, making ambulation at times difficult and that it 
occasionally resulted in decreased dexterity in his hands.  

At the time of his October 1997 hearing, the veteran 
testified that a 1974 service medical record noted some form 
of organic nature going on.  The veteran noted that the 
doctor made that statement as he was having many problems 
with pain and an array of other symptoms at that time.  He 
stated that the doctor said that he felt something else was 
going on that had not manifested itself yet.  The veteran 
testified that he was first diagnosed with scleroderma in 
1995.  He indicated that he had been diagnosed as having 
muscle herniation and peripheral neuropathy during service.  
He stated that he had been subsequently told by several 
physicians that scleroderma could cause peripheral 
neuropathy.  The veteran reported that his symptoms had 
become progressively worse.  He stated that scleroderma was 
an insidious process that could go many years before being 
diagnosed.  The veteran indicated that he was hospitalized in 
February 1995 for multiple problems with numerous tests being 
performed at that time with no diagnosis being rendered until 
Dr. R. showed up on the third day and diagnosed him with 
scleroderma.  The veteran also testified that he had had high 
blood pressure for years and that this had been noted by his 
family physician.  He also submitted several medical 
treatises.  

In March 1999, the Board remanded this matter for additional 
development to include a VA examination to determine if the 
lower leg symptoms complained of inservice and attributed to 
the bilateral fascial herniation and peroneal nerve 
involvement were attributable to scleroderma.  

In April 1999, the veteran was afforded the requested VA 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder.  He noted that the veteran's history 
as it pertained to peripheral nerves revealed that while in 
the military service, he was found to have bilateral 
herniation of both calves, felt to be a herniation of the 
fascia.  The examiner observed that the veteran completed his 
tour of Vietnam but upon his return, developed progressive 
problems with his lower legs.  His legs were becoming numb 
and he was having difficulty walking.  The examiner further 
noted that apparently the veteran's leg would sometimes 
become cyanotic and it was found that the peroneal nerves 
were involved through the herniation of the fascia.  

The examiner also observed that upon return, the veteran was 
hospitalized in March 1968 for a fascia repair using a Marlex 
mesh.  The examiner noted that because of technical 
difficulty, the right leg was not operated on at that time.  
He indicated that the veteran's recovery was marred by a 
local reaction to the mesh.  He observed that the veteran did 
have repair of the other herniation after removal of the mesh 
on the other calf.  Following that, the veteran complained of 
numbness and paresthesia of both lower extremities.  

The examiner noted that the veteran's history revealed a 
longstanding history of multiple problems including numerous 
arthralgias.  He further observed a history of progressive 
systemic sclerosis which was diagnosed in 1995 with pulmonary 
fibrosis and pulmonary hypertension.  

Physical examination performed at that time revealed deep 
tendon reflexes to be 2+/4.  There was no significant sensory 
loss or motor loss, but the veteran did have loss of 
sensation around both lower extremities, laterally, in 
keeping with superficial peroneal neuropathy.  

The examiner further noted that that the veteran had numerous 
skin problems.  The veteran had evidence of multiple 
ecchymotic areas which were felt to be related to 
longstanding prednisone therapy which he had been taking for 
his progressive systemic sclerosis.  The examiner observed 
that the veteran had a skin biopsy done in September 1995 and 
the impression was scleroderma flare up versus drug reaction.  
The diagnosis was superficial and deep dermatitis mixed 
infiltrate.  The differential diagnoses included urticaria 
and urticarial allergic eruption or an arthropod bite 
reaction and less likely the urticarial stage of bulbous 
pemphigold.  

The examiner further noted that although eosinophils may be 
noted in early inflammatory scleroderma lesions, neutrophils 
were not noted in this entity.  In other words, the biopsy 
was not significant for scleroderma.  The examiner further 
observed that the veteran's other rashes were felt to be 
secondary to his longstanding problems associated with his 
history of heavy drinking.  The examiner noted that the 
veteran had been a heavy drinker until 1995.  He also 
observed that the veteran had telangiectasia over the 
anterior chest wall and that he had onychomycosis of the 
nails.  He indicated that lower leg symptoms that the veteran 
complained of inservice which were attributed to bilateral 
fascial herniation with peroneal involvement, were not 
related to the scleroderma diagnosed in 1995.  He further 
observed that the veteran had a suggestion of thickening of 
the skin over the anterior chest wall which was certainly in 
keeping with scleroderma, but noted that it was unlikely that 
the scleroderma had its onset inservice.  

Service connection for scleroderma with peripheral neuropathy 
is not warranted.  The veteran's service medical records are 
devoid of any findings of scleroderma.  Moreover, the first 
diagnosis of scleroderma was not until 1995.  As to the 
veteran's beliefs, stated in both his testimony and his 
written documents, that his current scleroderma is related to 
service, the Board notes that he is competent to report 
symptoms he experienced inservice; however, he is not 
qualified to render an opinion as to etiology of this 
disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).

The Board notes the opinion of the veteran's private 
physician, Dr. R., who stated that the veteran had been 
plagued by peripheral neuropathy which was secondary to his 
scleroderma which was a fairly common complication of this 
connective tissue disease.  Dr. R. began treating the veteran 
in 1995, many years after service.  Moreover, his opinion was 
based upon his own medical records and observations as well 
as the history provided by the veteran.  Regardless, Dr. R 
does not establish that the veteran had scleroderma during 
service or that any inservice manifestations were indicative 
of scleroderma.  This is consistent with the medical 
literature submitted by the veteran.  Those documents 
establish that peripheral neuropathy may be caused by many 
factors.  However, because of the nature of the case, the VA 
sought clarifying evidence.

The Board gives more probative weight to the April 1999 VA 
examiner's opinions that it was unlikely that the problems 
developed in service were related to the scleroderma 
diagnosed in 1995, and that that the thickening over the skin 
over the chest, indicative of scleroderma, was unlikely 
related to the veteran's period of service.  His opinions 
were based upon a thorough review of the claims folder and a 
comprehensive examination.  It was only after a review of the 
entire claims folder, which contained Dr. R's July 1997 
letter, and a thorough examination, that the examiner 
rendered these opinions.  Moreover, the VA examiner cited 
specific treatment records, as the bases for his opinions.

The Board accepts that peripheral neuropathy may be related 
to many causes.  However, in this case, it was determined by 
a professional that the veteran did not have manifestations 
of scleroderma during service, even though he did have a 
variety of complaints and manifestations during his service.  
In this case, the most probative evidence is the opinion of 
the VA examiner that it was unlikely that scleroderma had its 
onset during service.

The Board is sympathetic to the veteran's beliefs, however, 
the preponderance of the evidence shows that any current 
scleroderma  is not related to the veteran's period of 
service.  Therefore, service connection is not warranted.



ORDER

Service connection for scleroderma with peripheral neuropathy 
is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

